DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant respectfully submits that Examiner erred in interpreting claim limitations under 112 (f) because the claims do not recite “means” or “step”. Applicant further argues that one skilled in the art would have understood the terms to have a sufficiently definite meaning in light of the specification. Examiner respectfully disagrees. The specification merely lists examples of structures which “may be a microcontroller, embedded processor, or software module” and further states that they “may be partially or entirely implemented in hardware and/or in the processor”. It is true that one skilled in the art would not disagree with the characterization that the non-structural terms have a definite structure. However, it is equally true that one skilled in the art would not disagree with the characterization that the functions are entirely software implemented by the software module, as explicitly described in the specification. 
Applicant submits that the claim amendments do not recite an abstract idea because they are incapable of being performed in the human mind. Examiner respectfully disagrees. Determining whether a network is available and selecting a training type based on that may be readily performed mentally by a person. Indeed, one skilled in the art can select a training type from a drop down menu, for example. The training itself maybe performed on a general purpose computer; the claim does not recite limitations that would transform the general purpose computer into a specific computer. 
Applicant further submits that the amendments integrates any alledged abstract idea into a practical application because the claim uses a loss function that results in improvement of the operation of a training system. Examiner respectfully disagrees. It is not exactly clear how the 
Finally, the training types—non-linear mapper and a non-linear mapper based on a loss function—are described at a high level of generality, indicating that an inventive concept may not be present. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims recite the limitations of modifying a color space of received image, extracting features and generate an output comprising a feature map or an enhanced image based on the received image which falls under Mental Processes abstract grouping. This is because a person can mentally or visually extract or identify features and output an enhanced image by manually marking or highlighting an image, e.g, highlighting an object or feature of the image. The limitation of modifying the color space may also be performed mentally or manually by the user, e.g, by highlighting or marking the image. The additional limitations of receiving an image and transmitting the output to a computer vision network are merely insignificant extra-solution activity and therefore the judicial exception is not integrated into a practical application.

Applicant further submits that the amendments integrates any alledged abstract idea into a practical application because the claim uses a loss function that results in improvement of the operation of a training system. Examiner respectfully disagrees. It is not exactly clear how the selection of a training type improves the operation of a training system. Applicant appears to suggest that using a loss function incorporating multiple enhancement filters to better train the traininalbe vision scaler at identifying objects. Even if we take that to be true, the claim optionally recites selecting a training type that does not include a loss function, which would not result in an improvement, according to the Applicant. 
Finally, the training types—non-linear mapper and a non-linear mapper based on a loss function—are described at a high level of generality, indicating that an inventive concept may not be present. 
Dependent variously recite training to extract features, enhance image, and downscale the image, feature fuser, convolution neural network, jointly training the vision scaler and the computer vision network, training a second computer vision network, color conversion, image enhancement filter are routine, well understood activities known to the industry specified at a high level of generality to the judicial exception, which is indicative that an inventive concept may not be present. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 

Claims 1-10 recite limitations “trainable vision scaler to”, “color space converter to convert a color space”, “feature extractor trained to extract”, “feature fuser to generate the output” that have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders scaler, converter, extractor, fuser coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662